DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the distal tip of each of the first spring hook and the second spring hook" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the cap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2014/0276895).
 	Regarding claim 1, Jackson et al. disclose a sleeve adapted to reinforce a bone anchor, the sleeve comprising a body (40) including a first sleeve arm (“left” 50) and a second sleeve arm (“right” 50) extending longitudinally along opposing sides of a longitudinal bore (see figure below) open at a distal end of the sleeve (@82), the first and second sleeve arms separated by first and second sleeve slots (see figure below), the first and second sleeve slots aligned across the longitudinal bore to receive a connecting member therethrough (e.g. 8, figure 22); a lock (42) coupled to the body and releasably securable to a channel of a head of the bone anchor (e.g. 23) to secure the sleeve to the anchor; and an actuator (44) connected to the body and operable between a locked and an unlocked position (¶44, ¶46), the actuator configured to move the lock to engage the channel when the actuator is moved from the unlocked position to the locked position (¶44, ¶46).
 	Regarding claim 2, Jackson et al. disclose the longitudinal bore is configured to receive extended tab portions of the head of the anchor therein (if one so chooses, via e.g. 13). 	Regarding claim 4, Jackson et al. disclose the first sleeve arm includes a first pocket (“left” 93) located at a distal portion of the first sleeve arm and the second sleeve arm includes a second pocket (“right” 93) located at a distal portion of the second sleeve arm (figure 8), the lock movable within the first pocket and the second pocket to 

 	Regarding claim 1, Jackson disclose a sleeve adapted to reinforce a bone anchor, the sleeve comprising a body (12) including a first sleeve arm (see figure below) and a second sleeve arm (see figure below) extending longitudinally along opposing sides of a longitudinal bore (206) open at a distal end of the sleeve, the first and second sleeve arms separated by first and second sleeve slots (212’s), the first and second sleeve slots aligned across the longitudinal bore to receive a connecting member therethrough (e.g. 8, figure 40); a lock (10) coupled to the body and releasably securable to a channel of a head of the bone anchor (e.g. 158/165, figures 14-15) to secure the sleeve to the anchor; and an actuator (202) connected to the body and operable between a locked and an unlocked position, the actuator configured to move the lock to engage the channel when the actuator is moved from the unlocked position to the locked position (via twisting, column 23, lines 39-41).
 	Regarding claim 2, Jackson discloses the longitudinal bore is configured to receive extended tab portions of the head of the anchor therein (figure 35). 	Regarding claim 3, Jackson disclose the first sleeve arm includes a first dovetail slot (134) configured to receive a first extended tab of the anchor therein and wherein the second sleeve arm includes a second dovetail slot (the other 132) configured to receive a second extended tab of the anchor therein (figures 20-21).

    PNG
    media_image1.png
    707
    479
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2014/0276895) in view of Huer et al. (US 2020/0197052).
 	Regarding claim 17, Jackson et al. disclose an implant system for securing an anchor to a bone, the system comprising an anchor (4, figure 1) comprising a head (14) e.g. 8, figure 22) therethrough; a lock (42) coupled to the body and releasably engageable with the channel of the head to secure the sleeve to the anchor; and an actuator (44) connected to the body and operable between a locked (¶44, ¶46) and an unlocked position (¶44, ¶46), the actuator configured to move the lock to engage the channel when the actuator is moved from the unlocked position to the locked position (¶44, ¶46).
 	Jackson et al. fail to expressly teach or disclose the anchor having a first extension extending from a first breakaway portion coupling the first extension to the proximal end of the head; a second extension extending from a second breakaway portion coupling the second extension to the proximal end of the head.
 	Huer et al. discloses an anchor (4) having a first extension (region above breaking point 12 toward end 22) extending from a first breakaway portion (12) coupling the first extension to the proximal end of the head (8); a second extension extending (other branch above breaking point 12 toward end 22) from a second breakaway portion (the other 12) coupling the second extension to the proximal end of the head (8) as the 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the anchor of Jackson et al. to have a first extension extending from a first breakaway portion coupling the first extension to the proximal end of the head; a second extension extending from a second breakaway portion coupling the second extension to the proximal end of the head as taught by Huer as the extensions create a longer head increasing the surface area in which the sleeve engages the screw.
 	Regarding claim 18, Jackson et al. disclose the first sleeve arm includes a first pocket (“left” 93, figure 8) located at a distal portion of the first sleeve arm (figure 8) and the second sleeve arm includes a second pocket (“right” 93, figure 8) located at a distal portion of the second sleeve arm (figure 8), the lock movable within the first pocket and the second pocket to releasably engage the channel of the head of the anchor (figures 15-21, ¶43-46). 	Regarding claim 19, Jackson et al. disclose a first spring hook (“left” 57 is a spring hook via its flexibility see, ¶38) secured to a distal portion of the first sleeve arm and a second spring hook (“right” 57 is a spring hook via its flexibility see, ¶38) secured to a distal portion of the second sleeve arm (via 56 and 68), the lock engageable with the first spring hook and the second spring hook to force the first spring hook and the second spring hook into the channel when the actuator is in the locked position (figures 15-21, ¶43-46). 	Regarding claim 20, Jackson et al. disclose the first spring hook and second .

    PNG
    media_image2.png
    409
    503
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    303
    322
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 11-12 and 16are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775